Citation Nr: 1549930	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-48 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether the claim should be granted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and, if so, whether the claim should be granted.  

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (CAD).  

5.  Entitlement to an increased disability rating in excess of 10 percent for hypertrophic gastritis.

6.  Entitlement to an increased disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) associated with hypertrophic gastritis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1968 to July 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2009, March 2010, April 2010, and December 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a July 2015 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  A final November 2006 rating decision denied service connection for bilateral hearing loss and tinnitus, finding that the evidence did not demonstrate a nexus between the current disabilities and active service.

2.  The evidence associated with the claims file subsequent to the November 2006 rating decision denying service connection for bilateral hearing loss and tinnitus is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss and tinnitus.

3.  The Veteran experienced acoustic trauma during active service, has a current bilateral hearing loss disability and tinnitus, and the evidence in favor of a medical nexus between the current hearing loss disability and tinnitus and active service has attained relative equipoise with the evidence against such a nexus.

4.  Throughout the initial rating period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  

5.  At no time during the initial rating period on appeal has the Veteran's PTSD manifested either occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, or total occupational and social impairment.

6.  Throughout the initial rating period on appeal, the Veteran's CAD has manifested ability to achieve workloads of mostly greater than 5 METS prior to the onset of fatigue, ejection fraction of 60 percent and higher, and has not manifested more than one episode of acute congestive heart failure in any given year.  

7.  Throughout the increased rating period on appeal, the Veteran's gastritis has not manifested multiple small eroded or ulcerated areas, and has been described as inactive.  

8.  Throughout the increased rating period on appeal, the Veteran's GERD has manifested persistently recurrent epigastric distress with dysphagia, regurgitation, and arm or shoulder pain, but has not resulted in considerable impairment of health. 


CONCLUSIONS OF LAW

1.  The November 2006 rating decision, which denied service connection for bilateral hearing loss and tinnitus, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the November 2006 rating decision is new and material, and the claim for service connection for bilateral hearing loss and tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for PTSD have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

6.  The criteria for an initial disability rating in excess of 30 percent for coronary artery disease have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2015).

7.  The criteria for an increased disability rating in excess of 10 percent for gastritis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.113, 4.114, Diagnostic Code 7307 (2015).

8.  The criteria for an increased disability rating in excess of 10 percent for GERD have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.113, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss and Tinnitus

In November 2000, the Veteran filed an initial claim for service connection for bilateral hearing loss and tinnitus.  The claim was denied in a September 2002 rating decision, which found no evidence of a nexus between the current bilateral hearing loss disability and tinnitus and active service.  The Veteran filed a timely notice of disagreement (NOD), but the RO again denied the claim in a July 2003 Statement of the Case (SOC).  No evidence or new service records were received within one year of the RO decision (see 38 C.F.R. § 3.156(b) and 3.156(c) (2015)), and the Veteran did not file a substantive appeal.  Consequently, the September 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In September 2006, the Veteran filed a request to reopen his claim of entitlement to service connection for bilateral hearing loss and tinnitus, and, in a November 2006 rating decision, the RO reopened the claim and denied service connection, again finding no evidence of a medical nexus between the claimed disabilities and active service.  The Veteran did not file a timely NOD, and no evidence or new service records were received within one year of the RO decision.  Consequently, the November 2006 rating decision became final.  Id.      

Since the last final denial in November 2006, the Veteran submitted a favorable nexus opinion from a private audiologist.  Therefore, the Board finds that the evidence added to the record since the last final November 2006 denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for bilateral hearing loss and tinnitus is reopened.  

In this case, the Veteran contends that his bilateral hearing loss disability and tinnitus are related to his period of active service.  Specifically, he avers that, while on the firing range, a grenade explosion occurred close to his ears.  He did not have any hearing protection at the time.  As a result, he avers that he developed a hearing loss disability and tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).       

Turning to the evidence in this case, a current bilateral hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2015) (see Atlanta Hearing Associates audiogram report dated November 18, 2010).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Further, the Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during active service, as his Military Occupational Specialty was light weapons infantry, and he served in Vietnam; an in-service injury is demonstrated.  See 38 U.S.C.A. § 1154(b) (West 2014); Shedden, 381 F.3d at 1167.

With regard to the requirement of a medical nexus, an October 2006 VA examiner stated he was unable to provide a nexus opinion due to the unreliability of test results for the right ear (the left ear showed normal hearing at the time).  

However, subsequent to the July 2015 Board hearing, the Veteran submitted an August 2015 letter from a private audiologist which stated that it is at least as likely as not that his bilateral hearing loss and tinnitus are a result of hazardous noise exposure during his military service.  The letter notes that he did not have any significant noise exposure after service separation.  

The Board also notes that service treatment records show normal hearing at the time of the November 1968 enlistment examination.  An audiogram demonstrated puretone thresholds of 0 decibels in the right ear and 5 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively

However, the July 1973 separation examination report, which included an audiogram, notes mild high frequency hearing loss.  Specifically, the audiogram conducted at the separation examination demonstrated puretone thresholds of 20, 20, 15, and 20 decibels in the right ear and 15, 20, 20, and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.    

Although service treatment records do not demonstrate hearing loss, even under the standards of Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that threshold above 20 decibels demonstrates some degree of hearing loss), there is a threshold shift between the time of enlistment and separation.  Moreover, the Board notes that the laws and regulations do not require in-service evidence of hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).

Finally, the Veteran has consistently reported acoustic trauma during active service.  He filed a claim for an injury to the ears in July 1973, at the time he separated from service, and filed additional claims related to the ear injury and hearing loss in 2000, 2006, and 2009.  His medical records also contain a consistent history of acoustic trauma during active service.  

In light of the Veteran's credible statements regarding his in-service acoustic trauma, the favorable August 2015 nexus opinion, and the shift in hearing thresholds in both ears during active service, the Board finds that the evidence in favor of a nexus relationship between the bilateral hearing loss disability and tinnitus and active service has reached the point of relative equipoise with the evidence against such nexus.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

At the time of an initial rating (such as with the PTSD and CAD ratings in this case), separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As is the case with GERD and gastritis, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Higher Initial Disability Rating for PTSD

In the February 2009 rating decision on appeal, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from February 21, 2008, the date the Veteran's request to reopen his claim for service connection was received.  

The Veteran asserts that his PTSD symptoms, which include chronic sleep deprivation, nightmares, depression, anger, irritability, and social isolation, warrant at least a 50 percent disability rating.   

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, DC 9411.  A 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 


The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a 50 percent disability rating, but no higher, for the entire initial rating period on appeal.  

Specifically, throughout the initial rating period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as anger, irritability, depression, social isolation, occasional panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 50 percent rating.  

The evidence relevant to the initial rating period on appeal demonstrates difficulty with anger and irritability, which has a significant impact on the Veteran's social functioning.  For example, a November 2008 private psychologist note indicates the Veteran did not have relationships with his siblings, and that no one wanted to be around him because he yelled at people.  At the August 2010 VA examination, the Veteran reported that he had a poor relationship with his wife, a limited relationship with his stepson, and no friends.  He told the VA examiner that he watched a lot of television and enjoyed his isolated lifestyle.  The August 2010 VA examiner further noted that the Veteran had poor impulse control, but no episodes of violence.  Moreover, he is described by others as angry and easily upset.    

The evidence also demonstrates that the Veteran's anger and irritability affected him occupationally.  At the December 2008 VA examination, the Veteran reported that he had retired from his job as a corrections officer after 27 years of service.  However, in his March 2009 NOD, the Veteran stated that he had to retire early because of his PTSD symptoms and his inability to work with other people.  Other treatment notes throughout the rating period note ongoing problems with anger and irritability, social isolation, and conflict with and/or avoidance of family members and coworkers.  

Throughout the rating period on appeal, the Veteran reported occasional panic attacks, and at the July 2015 Board hearing, he stated these occurred three times per week, on average, and as frequently as two times per day.  

Moreover, the Board notes that GAF scores assigned during the rating period on appeal are mostly commensurate with a higher 50 percent disability rating.    Namely, he was assigned a GAF score of 60 at the December 2008 VA examination, the August 2010 VA examination, and at the VA Mental Health clinic in November 2013.  As noted above, a GAF score of 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).    

In sum, the Board finds that the evidence relevant to the entire initial rating period on appeal is at least in equipoise as to whether the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  In this regard, the Board in particular notes the symptoms of ongoing anger and irritability, which have contributed to his social isolation and conflict with family members, as well as his disturbances of mood, depression, and difficulty adapting to stressful circumstances.  

In addition, as noted above, the GAF score of 60 reflects moderate symptoms, which are commensurate with a 50 percent disability rating.  In this case, the level of social and occupational impairment reflected by the GAF score of 60 is supported by the evidence, which demonstrates that the Veteran has is socially isolated, and has frequent conflict with family members, primarily due to his anger and irritability.  Such symptoms are commensurate with a higher 50 percent rating.   

In sum, the evidence is at least in equipoise as to whether there is occupational and social impairment with reduced reliability and productivity, which more nearly approximates a higher 50 percent disability rating, for the entire initial rating period on appeal.

The Board finds that the weight of the evidence is against the assignment of an even higher 70 or 100 percent disability rating for any part of the initial rating period on appeal because the evidence does not demonstrate either occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Treatment notes consistently indicate that the Veteran's judgment and thinking are intact.  Moreover, although the Veteran reported social isolation and difficulty getting along with others, in June 2014, he stated that he had learned over the past two years that he can tolerate other peoples' bad moods and agitation without acting out or retaliating.  In addition, in March 2013, he told the VA clinician that 25 people showed up at his house uninvited the previous week, but that he was able to tolerate the gathering by minimizing contacts and discussions, was able to recall and apply appropriate social responses, and was able to conclude the affair without any major negative confrontations.  Further, no symptoms commensurate with the criteria for a 100 percent rating category were present during any part of the initial rating period on appeal.

Symptoms commensurate with the criteria for a 70 percent disability rating have been largely absent as well.  The Board acknowledges that the Veteran reported suicidal ideation in January 2009 during the holidays, but at all other times during the rating period on appeal, he has denied suicidal ideation.  The Board also acknowledges that the evidence demonstrates difficulty adapting to stressful circumstances.  However, this single symptom in the 70 percent rating category does not rise to the level of causing occupational and social impairment with deficiencies in most areas.  Indeed, as noted above, the Veteran has been able to apply strategies to adapt to stressful situations.  

The Board acknowledges the GAF scores of 43 and 45 assigned in October 2008 and November 2008, respectively, by the Veteran's private psychologist.  As noted above, a GAF score in the range of 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  However, the evidence does not demonstrate that there has been consistent suicidal ideation, obsessional rituals, or shoplifting at any time during the rating period on appeal.  In addition, while the Veteran reported that he retired early due to his PTSD symptoms and inability to get along with coworkers, he was able to keep the same job for 27 years.  Moreover, such GAF scores can also represent serious impairment in social and occupational functioning, which is commensurate with the criteria for the 50 percent disability rating assigned herein.      

Higher Initial Disability Rating for Coronary Artery Disease

In this case, after the RO identified the Veteran as a Nehmer class member, service connection was granted for CAD in the December 2010 rating decision that is the subject of this appeal.  An initial 30 percent disability rating was assigned, effective from December 23, 2009, the earliest date of claim identified for Nehmer purposes.   

The Veteran contends that he is entitled to a higher initial disability rating for his CAD because of his symptoms including fatigue, chest pain, and decreased energy level.  He also testified at the July 2015 Board hearing that he had one episode of congestive heart failure a little more than one year ago.     

The Veteran's CAD has been evaluated under Diagnostic Code 7005 for arteriosclerotic heart disease.  38 C.F.R. § 4.104.  Under this code, a 10 percent evaluation is assigned with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  Id.

A 30 percent evaluation is assigned with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the grant of an initial disability rating in excess of 30 percent for CAD.  

The evidence does not demonstrate more than one episode of acute congestive heart failure in any given year during the initial rating period on appeal.  Even the Veteran himself does not contend that he has had more than one episode of congestive heart failure in one year, nor does the medical evidence of record demonstrate this.  

Next, the evidence of record does not demonstrate that a workload of less than 5 METS results in dyspnea, fatigue, angina, dizziness, or syncope.  In March 2009, during a treadmill stress test, the Veteran achieved 9.1 METS before the test was terminated due to fatigue.  At an October 2010 VA examination, the Veteran achieved a workload METS of 10.2 during an exercise stress test.  

In January 2011, the Veteran's private cardiologist noted that an echocardiogram showed left ventricular hypertrophy, normal left ventricular ejection fraction, diastolic dysfunction, and mild mitral and tricuspid regurgitation.  Coronary atherosclerosis was noted to be clinically stable, and a stress test the previous year was negative for ischemia.  However, the Veteran continued to complain of easy fatigability and intermittent chest discomfort, so his doctor referred him to a monitored cardiovascular rehabilitation program.  The Veteran enrolled in the program the same month, and completed 35 exercise sessions from January to April 2011.  While the maximum METS achieved in January was 3.5, he achieved 5.5 METS at the time of discharge from the program in April 2011, with no symptoms of angina, shortness of breath, or dizziness. 

Finally, while he has been diagnosed with left ventricular dysfunction, his ejection fraction has been consistently greater than 50 percent.  For instance, during the treadmill stress test in March 2009, his ejection fraction was 79 percent.  In August 2009, it was 60 percent.  An April 2011 VA cardiology consultation note indicates that the left ventricular ejection fraction remained at 60 percent in September 2010.  Most recently, in August 2015, a private nuclear cardiology report indicates that the ejection fraction was still at 60 percent.    

Further evidence against the assignment of a disability rating for CAD in excess of 30 percent include the notation in the August 2015 nuclear cardiology report that the stress electrocardiogram was only mildly abnormal and revealed no evidence of myocardial ischemia, with overall normal left ventricular systolic function and no regional wall motion abnormalities.  The April 2011 VA cardiology consultation note also indicates that an electrocardiogram conducted on that date was normal without any change from the previous electrocardiogram in September 2010.       

After a review of all of the evidence, lay and medical, the Board finds that an initial disability rating in excess of 30 percent for the service-connected CAD is not warranted.  Namely, the evidence does not demonstrate more than one episodes of acute congestive heart failure in any given year, the METS workload achieved has been fairly consistently above 5, and ejection fraction has been no lower than 60 percent.  Therefore, the weight of the evidence is against a higher initial disability rating in excess of 30 percent for CAD.  

The Board has considered whether any alternate diagnostic codes would allow for a higher initial disability rating, but finds that there are none that are applicable. 

The Board acknowledges the Veteran's concern that he has a debilitating heart disease disability.  However, the criteria for a 60 percent disability rating have not been met at this time, as demonstrated in particular by the only mildly abnormal echocardiograms and stress tests showing ejection fractions at 60 percent or higher.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial disability rating in excess of 30 percent for CAD for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Increased Disability Ratings for GERD and Gastritis

Service connection was granted for gastritis in a November 1973 rating decision; an initial noncompensable disability rating was assigned under DC 7307.  In a November 2006 rating decision, the disability rating was increased to 10 percent.  The Veteran filed a request for an increased rating in March 2009, and the RO denied a disability rating in excess of 10 percent in the March 2010 rating decision on appeal.  

The Veteran was also awarded service connection for GERD in a June 2007 rating decision; a separate 10 percent disability rating was assigned under DC 7346.  The RO denied a higher rating in the March 2010 rating decision on appeal.  

The Veteran contends that he is entitled to increased disability ratings for his gastritis and GERD because of his symptoms including persistent and recurrent nausea and vomiting brought on by chronic coughing, daily constant heartburn, difficulty swallowing, and arm and shoulder pain.       

The Veteran's service-connected gastrointestinal disabilities are "diseases of the digestive system."  Such diseases, particularly within the abdomen, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2015). 

Thus, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, "will not be combined with each other."  The regulation specifically directs that "[a] single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.114.  Therefore, under the regulation, a determination must be made regarding the predominant disability picture.

Despite this directive, this Veteran's gastritis and GERD have been evaluated and awarded service connection under two separate diagnostic codes.  His gastritis has been evaluated under 38 C.F.R. § 4.114, DC 7307.  Under DC 7307, a 10 percent disability rating is assigned for chronic gastritis with small nodular lesions and symptoms.  A 30 percent disability rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent disability rating contemplates chronic gastritis identified by gastroscopy with severe hemorrhages or large ulcerated or eroded areas.  Id.

His GERD has been separately evaluated to an analogous disability under Diagnostic Code 7346, found in 38 C.F.R. § 4.114.  Diagnostic Code 7346, which contemplates hiatal hernias, provides for a 10 percent disability rating when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The highest available 60 percent disability rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the grant of increased disability ratings in excess of 10 percent for gastritis and GERD.  

First, on the question of whether a disability rating in excess of 10 percent is warranted for the Veteran's gastritis, a review of the evidence relevant to the period on appeal does not demonstrate multiple small eroded or ulcerated areas.  

A February 2009 upper endoscopy revealed erythema consistent with gastritis in the antrum.  A biopsy of that area revealed inactive chronic gastritis, with no evidence of H. Pylori or dysplasia.  A November 2009 VA examiner stated that the Veteran's gastritis was in remission.  

A private physician conducted an esophagogastroduodenoscopy with biopsies in August 2015, which revealed diffuse erythema consistent with gastritis, but no ulcerated areas.  The biopsy revealed  mild to moderate chronic inactive gastritis with focal goblet cells and was negative for dysplasia and H. Pylori.  

Next, on the question of whether a disability rating in excess of 10 percent is warranted for the Veteran's GERD, the Board finds that the weight of the evidence, lay and medical, does not demonstrate that the Veteran's symptoms are productive of considerable impairment of health.  

While the Veteran testified at the July 2015 Board hearing that he experienced persistent symptoms of dysphagia, regurgitation, and arm and shoulder pain, he also stated that he had not experienced weight loss.  

At the November 2009 VA examination, he stated that, although his symptoms occurred constantly, his GERD did not cause incapacitation and denied any functional impairment resulting from GERD.  The VA examiner noted that there was no significant anemia and no findings of malnutrition.  

A May 2011 VA treatment note indicates that an upper endoscopy revealed no significant pathology and no significant reflux esophagitis.    

After a review of all of the evidence, lay and medical, the Board finds that increased disability ratings in excess of 10 percent for the service-connected gastritis and GERD are not warranted.  Namely, the evidence does not demonstrate multiple eroded or ulcerated areas or that the Veteran's symptoms have caused considerable impairment of his health.  Therefore, the weight of the evidence is against higher disability ratings in excess of 10 percent for gastritis and GERD.  

The Board has considered whether any alternate diagnostic codes would allow for higher disability ratings, but finds that there are none that are applicable. 

The Board acknowledges the Veteran's concern that he has a debilitating digestive disability.  However, the criteria for higher disability ratings have not been met at this time, as demonstrated in particular by the findings of inactive gastritis and lack of active esophagitis, as well as no findings of a significant impact on the Veteran's health, such as weight loss or anemia.  Moreover, as noted above, the Veteran has been awarded two separate 10 percent disability ratings for his digestive disabilities, despite the directive of 38 C.F.R. § 4.114 that a single evaluation should be assigned under the diagnostic code which reflects the predominant disability picture.  Therefore, the Veteran is already being given additional compensation beyond what VA regulations prescribe for his symptoms.  

For these reasons, the Board finds that the weight of the evidence is against a finding of increased disability ratings in excess of 10 percent for gastritis and GERD for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD, CAD, gastritis, and GERD disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by or are "like or similar to" those explicitly listed in the schedular rating criteria (as discussed in detail above), and no referral for extraschedular consideration is required.  Mauerhan, 16 Vet. App. at 443.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD, CAD, and digestive disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service-connected disabilities, including some resulting occupational difficulties, he is retired and has not indicated he is unable to work or attend school due to his service-connected disabilities (nor does the evidence of record suggest this).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Given the full grant of benefits sought on appeal with regard to the service connection claims, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Next, because the appeal as to the PTSD and CAD ratings arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for PTSD and CAD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

Finally, in a timely May 2009 letter, the Veteran was informed of the requirements needed to establish increased evaluations for gastritis and GERD.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issues of rating the service-connected PTSD, CAD, and digestive disabilities.  VA provided the Veteran with examinations in December 2008, November 2009, August 2010, and October 2010.  The Veteran's history was taken, pertinent medical evidence was reviewed, and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral hearing loss disability is reopened and granted.  

Service connection for tinnitus is reopened and granted.  

A 50 percent disability rating for service-connected PTSD, but no higher, is granted for the entire initial rating period on appeal.

An initial disability rating in excess of 30 percent for coronary artery disease is denied.  

An increased disability rating in excess of 10 percent for gastritis is denied.  

An increased disability rating in excess of 10 percent for GERD is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


